NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          TASER INTERNATIONAL, INC.,
                 Plaintiff-Appellee

                           v.

          PHAZZER ELECTRONICS, INC.,
                   Defendant

                STEVEN ABBOUD,
              Sanctioned Party-Appellant
               ______________________

                      2018-2057
                ______________________

   Appeal from the United States District Court for the
Middle District of Florida in No. 6:16-cv-00366-PGB-KRS,
Judge Paul G. Byron.
                 ______________________

                Decided: July 23, 2019
                ______________________

   STEVEN ABBOUD, Omaha, NE, pro se.

    PAMELA BETH PETERSEN, Axon Enterprise, Inc., Scotts-
dale, AZ, argued for plaintiff-appellee.
                 ______________________

  Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
2    TASER INTERNATIONAL, INC. v. PHAZZER ELECTRONICS, INC.




PER CURIAM.
    Steven Abboud (“Abboud”) appeals from the district
court’s order granting in part Taser International, Inc.’s
motion for contempt. Taser Int’l, Inc. v. Phazzer Elecs.,
Inc., No. 6:16-cv-366, 2018 U.S. Dist. LEXIS 190783 (M.D.
Fla. May 4, 2018). Specifically, the district court held
Phazzer Electronics, Inc. (“Phazzer”) and Abboud in civil
contempt for violating the court’s permanent injunction by
continuing to sell and offer to sell infringing merchandise.
Id. at *7. Although the court found both Phazzer and Ab-
boud in civil contempt, it declined to issue any sanctions
stemming from that holding. Id. at *11. The court ex-
plained that, because it had already granted Taser’s mo-
tion for damages and awarded Taser a total of
$7,869,578.74 in damages, fees, and costs from Phazzer,
“the issuance of additional monetary sanctions would be
punitive as opposed to coercive in nature.” Id. at *10–11.
     On appeal, Abboud argues that the district court erred
in holding him in contempt and challenges the propriety of
the underlying injunction. In response, Taser argues that:
(1) Abboud has not demonstrated standing; and (2) even if
the court finds standing, Abboud’s appeal fails on the mer-
its. Because we agree with the first point, we need not ad-
dress the second.
    Article III of the Constitution limits the jurisdiction of
federal courts to “cases” and “controversies.” Lujan v. De-
fenders of Wildlife, 504 U.S. 555, 560-61 (1992). A party
invoking federal jurisdiction has the burden to establish:
(1) an injury in fact; (2) a causal connection between the
injury and the conduct complained of; and (3) that a favor-
able decision will likely redress the injury. Lujan, 504 U.S.
at 560–61. To satisfy the “injury in fact” requirement, a
party must demonstrate both that the harm is “concrete
and particularized” and that it is “actual or imminent, not
‘conjectural’ or ‘hypothetical.’” Id. at 560 (internal citations
omitted).
TASER INTERNATIONAL, INC. v. PHAZZER ELECTRONICS, INC.     3



     Here, it is undisputed that Abboud is not a party to the
district court action. It is also undisputed that Abboud was
not sanctioned as a result of the district court’s civil con-
tempt finding. Nor is there any judgment against Abboud.
Abboud claims to have suffered “substantial harm and ir-
reparable injury.” Abboud Br. 8. But despite having mul-
tiple opportunities to do so, he has not alleged any
particularized injury. Because there is no sanction against
him and no injury, Abboud does not have standing to ap-
peal. Accordingly, we dismiss this appeal for lack of stand-
ing.
                       DISMISSED